Citation Nr: 1020628	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-30 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for low back injury.

2.  Entitlement to service connection for right ankle injury.

3.  Entitlement to service connection for headaches to 
include as due to a Gulf War undiagnosed illness.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to 
November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas.  A notice of disagreement was received 
in March 2008, a statement of the case was issued in 
September 2008, and a substantive appeal was received in 
October 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence in the claims file indicates that the Veteran 
has been receiving VA medical treatment since at least 2006 
through the present.  In April 2008, the Veteran submitted 
his own copies of VA treatment records that he believed were 
pertinently supportive of his claims on appeal.  These 
records are limited to a period in 2006.  In November 2008, 
the Veteran submitted a written statement requesting service 
connection for diabetes mellitus (an issue that is not 
currently on appeal) and requested that the RO obtain his VA 
treatment records from the Dallas VA Medical Center from 
January 2007 to the present.  However, the claims file 
appears to contain only the 2006 VA treatment records the 
Veteran himself submitted and a VA examination report ordered 
in connection with this appeal.

A complete set of the Veteran's VA treatment records have not 
been associated with the claims file.  As such, the RO should 
obtain any missing VA treatment records relevant to the 
appeal.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (which 
held that those records in the control of the Secretary (such 
as documents generated by VA) are considered to be 
constructively before the Board and must actually be part of 
the record on review); see also VAOPGCPREC 12-95.

Additionally, with regard to the issues of entitlement to 
service connection for hearing loss and tinnitus, the Board 
notes that the RO denied service connection for bilateral 
hearing loss and tinnitus as there was no evidence of current 
hearing loss or pathologic tinnitus in the April 2008 VA 
audiological examination.  In the Veteran's October 2008 
substantive appeal the Veteran indicated that his hearing 
acuity has been generally fading over time and has worsened 
since the time of the April 2008 VA examination.  The 
Veteran's representative repeated this contention in a May 
2010 Informal Hearing Presentation.  The Board also notes 
that the April 2008 VA audiological examination report 
indicates that the Veteran described only periodic tinnitus 
to the examiner, whereas private medical records indicate the 
Veteran has previously indicated experiencing constant 
tinnitus for a prolonged period of years (as shown in an 
April 2007 private treatment report).  As this matter must be 
remanded for other reasons, the Board considers it reasonable 
to obtain a new VA audiology examination to determine if the 
Veteran currently suffers from hearing loss disability and/or 
tinnitus and, if so, whether any such diagnosed disability 
may be etiologically related to military service.

Additionally, the Board finds that it is reasonable to 
provide the Veteran with VA examinations addressing the 
nature and etiology of any current back and/or headache 
disorder.  The Board notes that the Veteran's service 
treatment records contain a February 1990 record that shows 
that the Veteran described complaints of low back pain and 
headaches when seeking treatment for a viral infection.

In disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Board believes that VA examination(s) to 
appropriately address the issues of entitlement to service 
connection for a back disability and for headaches are 
warranted.

Concerning the headache issue, the Veteran is competent to 
report that he currently experiences headaches, and there is 
evidence of a complaint of headaches during service.  In any 
event, the Veteran's claim includes a contention that he may 
suffer from headaches due to an undiagnosed illness.  Thus, a 
VA examination is warranted to address the medical questions 
raised by this claim including (a) whether any current 
diagnosed chronic pathology manifesting in headaches is 
related to military service, and (b) whether the Veteran 
suffers from a chronic headache pathology medically 
attributable to an undiagnosed illness.

Concerning the back issue, the claims file reflects that the 
Veteran has been diagnosed with a chronic back disorder and 
there is an item of evidence suggesting a complaint of 
potentially pertinent related back symptoms during military 
service.  A VA examination is warranted to address whether 
any current back disorder is etiologically related to the 
Veteran's military service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiological examination.  The claims 
file must be made available to the 
examiner for review.  Audiological test 
results should be reported.  Further, the 
examiner should offer an opinion as to 
whether it is at least as likely as not (a 
50 percent or more likelihood) that any 
current hearing loss disorder and/or 
tinnitus is causally related to the 
Veteran's active duty military service.  A 
rationale should be provided.

2.  The Veteran should be scheduled for a 
VA examination with an appropriate 
specialist to evaluate the Veteran's 
claimed back disorder on appeal.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
necessary special studies or tests are to 
be accomplished.

The examiner should indicate in his report 
all chronic disabilities found or 
currently diagnosed for the Veteran's 
back.  The examiner should express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any diagnosed back disorder 
had its onset during service or is 
etiologically related to any in-service 
disease or injury.  The examiner should 
specifically discuss any pertinent in-
service and post-service medical treatment 
records, including the February 1990 
complaint of back pain.

3.  The Veteran should be scheduled a VA 
examination with an appropriate specialist 
to evaluate the Veteran's claimed headache 
disability on appeal.  It is imperative 
that the claims file be made available to 
the examiner for review in connection with 
the examination.  All necessary special 
studies or tests are to be accomplished.

The examiner should note if there is 
objective evidence of any pertinent signs 
and symptoms of headache pain and whether 
or not such signs and symptoms can be 
attributed to known clinical diagnoses.  
If the signs and symptoms can be verified 
and can be attributed to a known clinical 
diagnosis, the examiner should offer an 
opinion as to each such known clinical 
diagnosis as to whether it is at least as 
likely as not (50 percent probability or 
higher) related to the Veteran's military 
service.  If the examiner finds that there 
is no evidence of any claimed signs and/or 
symptoms, or if there is objective 
evidence of claimed signs and symptoms 
which cannot by history, physical 
examination and laboratory tests be 
attributed to a known diagnosis, the 
examiner should so state.

In addressing the etiology of any headache 
disorder, the examiner should specifically 
discuss any pertinent in-service and post-
service medical treatment records, 
including the February 1990 complaint of 
headaches.

4.  The RO should obtain the records of 
all VA treatment not already of record 
which may be related to the Veteran's 
claimed disabilities on appeal.  It is 
imperative that all pertinent VA treatment 
records be contained in the claims file.

5.  Thereafter, the issues on appeal 
should be readjudicated.  The Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


